Pope, Presiding Judge.
This Court having entered a judgment in this case at 212 Ga. App. 303 (441 SE2d 764) (1994) affirming the judgment of the trial *536court, and the judgment of this Court having been reversed on certiorari by the Supreme Court at 265 Ga. 232 (454 SE2d 464) (1995), judgment heretofore rendered by this Court is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided September 15, 1995.
T. Tucker Hobgood, for appellant.
Moore & Moore, W. Newton Moore, Barksdale, Irwin, Talley & Sharp, David B. Irwin, for appellee.

Judgment reversed.


Birdsong, P. J., and Andrews, J., concur.